Exhibit 99.1 News release via Canada NewsWire, Calgary 403-269-7605 Attention Business Editors: ARC Energy Trust, Storm Exploration Inc. and Storm Resources Ltd. announce the closing of their Plan of Arrangement /THIS NEWS RELEASE IS NOT FOR DISSEMINATION IN THE UNITED STATES OR TO ANY UNITED STATES NEWS SERVICES/ CALGARY, Aug. 17 /CNW/ - ARC Energy Trust ("ARC" or the "Trust"), Storm Exploration Inc. ("Storm") and Storm Resources Ltd. ("Storm Resources") are pleased to announce that their previously announced Plan of Arrangement ("the Arrangement") involving Storm, Storm Resources, ARC and ARC Resources Ltd. ("ARC Resources") closed on August 17, 2010. Under the terms of the Arrangement, ARC has acquired all of the existing and outstanding common shares of Storm in a transaction valued at approximately $645 million based on today's closing price of $19.53 per ARC unit. In accordance with the Arrangement, Storm shareholders received, for each Storm share held, consideration consisting of: (A) at their election, either: (i) 0.5700 of a trust unit of ARC ("ARC Trust Unit") or (ii) 0.201733 of a Series B exchangeable share of ARC Resources ("ARC Exchangeable Share"); (B) 0.3333 of a common share of Storm Resources; (C) approximately 0.1333 of a common share purchase warrant of Storm Resources, each whole warrant entitling the holder to purchase one common share of Storm Resources for an exercise price of $3.28 per share until 5:00 p.m. (Calgary time) on September 8, 2010; and (C) $1.00 in cash. Non-resident and tax exempt Storm shareholders were not able to elect to receive ARC Exchangeable Shares as described above. Pursuant to the Arrangement, ARC issued 23,524,rust Units and ARC Resources issued 1,744,038 Exchangeable Shares (which shares, as at the closing date, are exchangeable for 4,927,rust Units) and assumed approximately $89 million of total debt after receipt of option proceeds and net of working capital. As a result of the Arrangement the voting common shares of Storm will be delisted from the Toronto Stock Exchange ("TSX"). Based on the number of Storm shareholders who have elected to receive ARC Exchangeable Shares as partial consideration for their Storm shares, it appears that there will not be a sufficient number of holders of a board lot of ARC Exchangeable Shares (100 shares is a board lot) to meet the minimum listing requirements of the TSX for such shares. A minimum of 300 holders of a board lot are required to list the ARC Exchangeable Shares. Following closing, ARC will make further investigations as to the number of board lot holders of ARC Exchangeable Shares, however there can be no assurance that such investigations will provide ARC with the information necessary for the ARC Exchangeable Shares to be listed on the TSX. ARC Energy Trust is one of Canada's largest conventional oil and gas royalty trusts with a current enterprise value of approximately $5.6 billion.
